Citation Nr: 0816221	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a foot rash, to include 
tinea pedis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
April 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The veteran was 
afforded a hearing with a Decision Review Officer in March 
2006; a transcript of that hearing is associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record with respect to the veteran's claim of 
entitlement to service connection for a foot rash discloses a 
need for further development prior to final appellate review.  

The veteran filed a claim for service connection for a foot 
rash in May 2004.  The veteran asserts that while serving in 
Vietnam he developed tinea pedis, or "jungle rot."  Service 
medical records include a Consultation Sheet dated in 
September 1969 referring the veteran for consultation to the 
NSA Station Hospital in DaNang with a provisional diagnosis 
of thrombosis of the right arm veins.  In the referral, it 
was noted that the veteran was then being treated for tinea 
pedis although the actual clinical records of that treatment 
are not of record.  On the veteran's April 1970 separation 
examination, the veteran's feet were described as "normal".  

The veteran asserts he has had a foot rash continuously from 
his separation from service up to the present day.  He also 
concedes that he allowed many years to pass without seeking 
medical attention although he still had the disorder.  While 
the veteran is competent to report that he has had a foot 
rash since his time in service, he does not have the medical 
expertise to assert that the foot rash is tinea pedis or that 
it is etiologically related to service.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  

Private medical records dated in May 1996 show that the 
veteran's feet were peeling and the veteran complained of dry 
and peeling skin on the right arm.  A diagnosis of eczema was 
made.  During an October 1999 Agent Orange registry 
examination, the examiner indicated that the veteran had 
tinea pedis and onychomycosis.  No opinion as to the etiology 
of the veteran's tinea pedis was given.  December 2004 VA 
treatment records show treatment for tinea 
pedis/onychomycosis and psoriasis of the feet.  October 2005 
VA podiatry progress notes show an assessment of severe and 
chronic tinea pedis of the bilateral feet and ankles with 
eczema versus psoriasis of the bilateral feet and ankles to 
be ruled out.  A November 2006 podiatry letter indicates that 
the veteran currently has chronic tinea pedis which initiated 
during his service in Vietnam.  It is not evident from this 
letter what the basis is for the assertion that it began 
during service, and there is no evidence that the examiner 
reviewed the veteran's claims file, including any service 
medical records.  Therefore, the Board finds there is 
currently insufficient evidence providing a nexus between the 
veteran's current disability and his time in service to grant 
service connection.  However, since the veteran currently has 
tinea pedis, was diagnosed with tinea pedis while in service, 
and has complained of having a foot rash since exiting 
service, a determination needs to be made whether his current 
disability is related to his time in service.  Under the 
circumstances, the Board finds that the veteran should be 
scheduled for a VA examination where an opinion as to the 
etiology of any current foot rash, including tinea pedis, can 
be given.  

Accordingly, the case is REMANDED for the following action:

1.  Contact veteran and inform him that 
he may submit any lay statements or other 
supportive evidence attesting to the fact 
that since his separation from service he 
has had a foot rash.  

2.  Following the receipt of any 
outstanding clinical records and lay 
statements, schedule the veteran for VA 
examination for the purpose of 
ascertaining the etiology of the 
veteran's foot rash.  The claims folder 
must be provided to the VA examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that it was reviewed.  The 
examiner should perform any medically 
indicated testing.  After conducting the 
examination and reviewing the record, the 
examiner should then provide an opinion 
as to whether any current foot rash, 
including tinea pedis, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely or not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, including 
his 1969 tinea pedis diagnosis.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran's foot rash is 
related to service on a medical or 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above and any 
other development deemed necessary, 
review the expanded record and determine 
if the record contains sufficient 
evidence to warrant entitlement to the 
benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



